DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim 2 is  objected to because of the following informalities:  Claim 2 recites a typographical error of “spays” instead of “sprays”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-5 and 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feistmantl (US7300522) in view of Wada (JPH10277511A-machine translation). 
Feistmantl teaches a mobile cleaning and washing system of cleaning shopping carts, including other objects such as boxes, crates and other containers (col. 1, lines 25-30). In reference to claim 1, Feistmantl teaches providing a washing system Figs. 1-4, comprising a plurality of water jets (station 2, col. 11, lines 25)  carried on a frame (cleaning station 116) disposed within a first containment structure  402; providing a drying system comprising a plurality of air jets carried on drying frame (drying station 112, col. 6-7 bridging, col. 11, lines 35) disposed within the first containment structure 402. Feistmantl teaches placing a container to be washed onto a conveyor system (col. 8, lines 45-48) to convey the container through the wash and drying system, and operating the wash system to spray the outside of the container with the plurality of water jets and operating the drying system to direct moving air to dry the container, (col. 11, lines 40-50, elements 112-114). Re claim 1, in reference to a trailer, refer to col. 7, lines 60-65 of Feistmantl for example. 
Feistmantl teach the invention substantially as claimed with the exception of a movable nozzle  to spray the interior of the container. Wada is directed to cleaning the inside and outside of containers. Wada et al. teach nozzles 6 for spraying the exterior of the container and a movable spray nozzle 7 which is moved from a location outside of the container (Figs. 5-6) to the interior of the container to clean the container (paragraphs 3).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method of Feistmantl, to include a movable nozzle to spray the interior of the container for purposes of cleaning the interior of the container such that the desired level of cleanliness is achieved for all surfaces. 
Re claim 2, refer to the abstract of Wada.   Re claims 3-5, refer to col. 7, lines 20-30 of Feistmantl which teaches collecting used water in a trough, and filtering for reuse. Re claims 7-8, Feistmantl teaches an energy supply system (col. 10, lines 20-25) to provide a power generator such that the mobile cleaning unit can be operated independently.  Feistmantl does not specifically teach a second containment structure in a second trailer for the energy delivery system.  In the absence of a showing of criticality and/or unexpected results, it would have been obvious and well within the level of the skilled artisan before the effective filing date of the claimed invention to have modified the modified method of Feistmantl to include additional containment devices, such as trailers, trucks, for transport of the energy delivery system to ensure that the mobile cleaning unit can be operated independently during the cleaning process. Re claim 9, applicant is directed to elements 100, 122 of Feistmantl. 
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feistmantl (US7300522) in view of Wada (JPH10277511A-machine translation) and further in view of Poitevin (US 4807319).
Feistmantl in view of Wada teach the invention substantially as claimed with the exception of a heater for heating the cleaning fluid.  Poitevin teaches a self-containing cleaning system for carts comprising a heater for heating the cleaning fluid.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the modified method of Feistmantl to include a heater, as taught by Poitevin, for purposes of heating the cleaning fluid.
Claim(s) 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feistmantl (7300522) in view of Wada (JPH10277511A-machine translation) and further in view of Fruhling (2673567).
Feistmantl in view of Wada fail to teach the limitations of claims 10-11.   The claims appear to be directed to the assembly of various components of the system.   Absent of a showing of criticality and/or unexpected results, the examiner argues that it would be obvious and well within the level of the skilled artisan to assemble various components in the system in various positions such that the desired level of cleaning is achieved.  Alternatively, Fruhling teaches a washing system and further teaches in col. 4, lines 55-65 that when the various parts of the washing unit have been properly constructed and assembled, the operation of the washing unit is carried out on the substrate to be cleaned.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Feistmantl to include assembly and position of the various components of the washing system, as taught by Fruhling, in order to operate the washing module effectively such that the desired level of cleanliness on the object can be achieved.
Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feistmantl (7300522) in view of Wada (JPH10277511A-machine translation) and further in view of Sadwith (410080).
Feistmantl in view of Wada teach the invention substantially as claimed with the exception of flipping the container. Sadwith teaches a method and apparatus for washing and drying reusable containers. Sadwith teaches washing and rinsing the containers and flipping the containers to remove excess fluid.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Feistmantl to include flipping the container, as taught by Sadwith, for purposes of removing excess fluid from the container. 
Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable Feistmantl (7300522) in view of Wada (JPH10277511A-machine translation) and further in view of O’Keefe, Jr. (6402954).
Feistmantl in view of Wada teach the invention substantially as claimed with the exception of filtering the cleaning fluid by reverse osmosis.  O’Keefe, Jr. teaches a method and apparatus for optimizing the filtration of a process fluid. Col. 1, lines 15-30 teaches that it is well known and conventional in the art to employ reverse osmosis filters in order to achieve the necessary filtering of the processing liquid.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the method of Feistmantl, to include a well-known and conventional process such as reverse osmosis, as taught by O’Keefe, Jr., for purposes of filtering the cleaning fluid. 
Claim(s) 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feistmantl (7300522) in view of Wada (JPH10277511A-machine translation) and further in view of Woytkiw (US2008/0289649).
Feistmantl in view of Wada teach the invention substantially as claimed with the exception of the limitations of the computer and display, as well as the variables recited in claim 16.   Woytkiw teaches a sanitizing system of cleaning carts, and other objects (paragraph 23) comprising a control console including a computer having a processor and/or programmable components that monitor, control, wherein the control console includes visual indicators (i.e. displays) which convey a status or operation of any of the components of the wash system.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to include a computer with display indicators, as taught by Woytkiw, for purposes of providing an automated system which monitors and controls the components of the wash system.  Re claim 16, Feistmantl in view of Wada and Woytkiw fail to teach the specific variables as recited in claim 16.  However, absent of a showing of criticality and/or unexpected results, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have monitored various variables within the cleaning system, since Woytkiw teaches the control console to monitor and control the components of the sanitizing system. 
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Feistmantl (7300522) in view of Wada (JPH10277511A-machine translation) and further in view of Brackmann et al. (60990218).
Feistmantl in view of Wada teach the invention substantially as claimed with the exception of a loading dock to facilitate loading the container from a building to a conveying system and returning the container to the building. Brackmann et al. teach in  col. 1, lines 2-25 that the cleaning system may be fixed or mobile with the use preferably being on site at stores (i.e. loading dock) and further teaches that after the cart is washed a coupon is applied to the cart handle, so that the coupons can be redeemed by customers during their subsequent shopping. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to have modified the modified method of Feistmantl to include a loading dock, as taught by Brackmann et al., for purposes of providing easy access to the carts for reuse prior and after cleaning. 
Response to Arguments
The rejection of the claims under 112, second paragraph is withdrawn in view of the newly amended limitations.
The rejection of the claims as being anticipated and/or unpatentable over Brackmann et al. is withdrawn in view of the newly amended claims.  All arguments are deemed moot. 
Applicant argues that the prior art of Brackmann et al. in view of the secondary references fail to teach a movable nozzle to clean the interior of a container.  Applicant further argues that there is no motivation to include a movable nozzle since Brackmann is directed to wire mesh carts and an open top surface.  In view of applicant’s arguments, the claims are now rejected in view of the teachings of Feistmantl in view of Wada.  Specifically, Feistmantl is directed to cleaning, not only shopping carts, but other articles including boxes, containers, crates.  The secondary reference of Wada is relied upon to teach cleaning both the interior and exterior surfaces of a container with a plurality of nozzles.  Wada further teaches a movable nozzle to clean the interior of the container.  The newly amended limitations directed to cleaning an interior of a container with a  movable nozzle is neither novel or patentable for the reasons recited above.  Furthermore, applicant’s arguments directed to cleaning commercial tote containers are not persuasive as it is not commensurate in scope with the instantly claimed invention.  Alternatively, in the event claim 1 were amended to include cleaning tote containers, the rejection would be maintained as Feistmantl is directed to cleaning containers. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Metheny et al. teach cleaning a shopping cart.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sharidan Carrillo whose telephone number is (571)272-1297. The examiner can normally be reached M-F, 7:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Sharidan Carrillo
Primary Examiner
Art Unit 1711



/Sharidan Carrillo/Primary Examiner, Art Unit 1711                                                                                                                                                                                                        bsc